Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of US Patent No. 11,233,688 (Yang ‘688). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by Yang ‘688. 
Yang ‘688 claims recite all the features in claim 1 of the instant application. Therefore Yang ‘688 claims are in essence a “species” of the generic invention of claim 1 of the instant application.
It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taherzadeh et al. (US 20200021419).

 Regarding claim 1, Taherzadeh discloses a method for wireless communications by a user equipment (UE), comprising:
receiving a physical downlink control channel (PDCCH) message at an aggregation level (AL) (WTRU-specific search space may indicate a set of PDCCH candidates for a DCI format size and/or aggregation level; [0146]), 
wherein the AL comprises a union of control channel elements (CCEs) in one or more search spaces within a control resource set (CORESET) (A number of CCEs in a PDCCH candidate may be referred to as an aggregation level (for example [1, 2, 4, 8, 16]); [0117].
A collection of PDCCH candidates that are monitored by a UE may be referred to as a search space. A WTRU-specific search space may indicate a set of PDCCH candidates for a DCI format size and/or aggregation level (e.g., each DCI format size and each aggregation level in a given CORESET). A search space may be entirely inside (e.g., within) one CORESET. A common search space may be within a CORESET which is configured with an interleaving REG-to -CCE mapping. A WTRU-specific search space may be within a CORESET with an interleaving REG-to -CCE mapping and/or a non-interleaving REG-to -CCE mapping; [0145-0146].
hashing function may indicate indices of the first CCEs of the PDCCH candidates with the highest aggregation level(s) that may be assigned to the search space of a WTRU. The CCEs of a PDCCH candidate may have consecutive indices beginning from a starting index. The CCEs that are covered by the PDCCH candidates may be enumerated with consecutive indices (e.g., virtual indices); [0148]); and
decoding the PDCCH message at the AL (In assigning PDCCH candidates and designing search spaces, a partial overlap of multiple (e.g., two) PDCCH candidates from two different CORESETs may be allowed. In this case, the WTRU may use a known pattern of the overlap(s) among the PDCCH candidates, for example, to improve the performance of blind detection and/or PDCCH decoding; [0144]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takeda et al. (US 20200374722), “USER TERMINAL AND RADIO COMMUNICATION METHOD.”
Jo et al. (US 20200008180), “METHOD FOR RECEIVING DOWNLINK CONTROL CHANNEL IN WIRELESS COMMUNICATION SYSTEM AND DEVICE THEREFOR.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413